DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 6/18/19 has been considered and an initialed copy of the PTO-1449 is enclosed.
Election/Restrictions
Applicant’s election without traverse of the species of breast cancer, anti-PD-1 antibody ABBV-181 (antibody comprising SEQ ID NO. 1 and 2) and compounds I (venetoclax) and IV in the reply filed on 4/2/21 is acknowledged.
Claims 17-22 and 25 read on the elected species.
Claims 1-16, 23-24 and 26-32 are withdrawn from consideration as being drawn to non-elected inventions.
Priority
The instant set of claims is given the priority date of 8/15/18 because the provisional application 62/763106 does not disclose compounds II-IV.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claims 17-22 and 25 are objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The independent claims 1, 2, 3, 17, and 19 each recite "BCL-2 inhibitor".  Dependent claims limit the BCL-2 inhibitor to compounds I-IV.  The claims therefore encompass structures (BCL-2 inhibitors) that are claimed solely in terms of the desired functions:  inhibiting BCL-2.  
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  A generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
For a claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual 
In the instant case, the claims recite a large and structurally varied genus of “BCL-2 inhibitors” in the independent claim, which is defined solely in terms of the desired function.  Any of a plethora of structures that possess the desired function are encompassed by the claims.  The specification describes two sets structurally related BCL-2 inhibitors, (1) compounds I and IV and (2) compounds II-III.  There is no evidence that the two sets of BCL-2 inhibitors described, are representative of BCL-2 inhibitors in general.  
In summary, the specification fails to describe at least a substantial number of inhibitors within the genera of “inhibitors” claimed and furthermore fails to describe a representative number of inhibitors encompassed by the claims.  Moreover, the specification does not describe a correlation between any particular identifying (i.e., substantial) structural feature that describes the presupposed representative species and is shared by at least most of the other members of the genus, and any one particular identifying, shared, functional feature that may be attributed to the presence of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-22 and 25 is/are rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Afar et al US 9914783 (published 3/18/18 and priority to 9/14/2016) as evidenced by applicant’s specification at para 57.
This reference discloses methods of treating cancers (including breast cancer (col. 20, line 38) using anti-PD-1 antibodies, wherein the antibody comprises SEQ ID NO. 51 and 61 (col. 12, lines 10+), which are applicant’s SEQ ID NO. 1 and 2 (ABBV-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afar US 9914783  (published 3/18/18 and priority to 9/14/2016) in view of Tao et al WO 2011/150016 and applicant’s admission at para 57 and 60 of the specification.
This reference discloses methods of treating cancers (including breast cancer (col. 20, line 38) using anti-PD-1 antibodies, wherein the antibody comprises SEQ ID NO. 51 and 61 (col. 12, lines 10+), which are applicant’s SEQ ID NO. 1 and 2 (ABBV-181), respectively (summary, abstract, col. 20-25 and entire reference).  The reference also discloses combination of anti-PD-1 antibodies and other anti-cancer agents for the treatment of cancer (col. 25-32) wherein the other anti-cancer can be BCL-2 inhibitors such as venetoclax (col. 27, lines 48-60) (which is applicant’s compound I, as per para. 57 of applicant’s specification). 
The only difference between the reference and the instant invention, if any, is a showing of the specific combination of anti-PD-1 antibody comprising SEQ ID NO. 51 and 61 and venetoclax (compound (I)) for the treatment of breast cancer. The only other difference is the use of compound IV in combination with said anti-PD-1 antibody.
Tao et al disclose BCL-2 inhibitors, including applicant’s compound IV (pages 44-45), and their use in the treatment of cancers, including breast cancer (para 66-67).  Additionally, as per applicant’s specification (para. 60), compound IV is the precursor of venetoclax).
However, in view of the disclosure of Afar which clearly suggests the combination of anti-PD-1 antibody comprising SEQ ID NO. 51 and 61 and venetoclax for the treatment of breast cancer, it would have been obvious to one of ordinary skill in the art .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9914783 or over claims 1-2 of US 10730953 in view of Deeks Drugs, vol 76 p. 979 (2016), Tao et al WO 2011/150016 and applicant’s specification at para 60.
The US patent 9914783 claims anti-PD-1 antibody and pharmaceutical compositions comprising antibody having VH of SEQ ID NO. 51 and VL of SEQ ID NO. 61 and these sequences are the same as applicant’s SEQ ID NO 1 and 2, respectively.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination therapies for treating cancers such as breast cancer (col. 20+, specifically col. 20, line 38, col. 25-32), which is the same as in the instant application.  
The US patent 10730953 claims anti-PD-1 antibody comprising VH of SEQ ID NO. 51 and VL of SEQ ID NO. 61 and these sequences are the same as applicant’s SEQ ID NO 1 and 2, respectively.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination 
The only difference between the patents and the instant invention is a showing of the combination of anti-PD-1 antibody comprising SEQ ID NO. 51 and 61 and venetoclax (compound (I)) or compound (IV) for the treatment of breast cancer. 
Deeks discloses that venetoclax is an FDA approved drug for use in a variety of different cancers including breast cancers (abstract, p. 981, first column, second full paragraph) and that it can be used in combination therapy with antibodies, such as rituximab (pages 982, and tables on pages 984-985).
Tao et al disclose BCL-2 inhibitors, including applicant’s compound IV (pages 44-45), and their use in the treatment of cancers, including breast cancer (para 66-67).  Additionally, as per applicant’s specification (para. 60), compound IV is the precursor of venetoclax).
Since the US patents claim and, in view of Sun Pharmaceutical Industries v. Eli Lilly and Co. discloses the combination therapy of anti-PD-1 antibody comprising SEQ ID NO. 51 and 61 (applicant’s SEQ ID NO. 1 and 2, respectively) and since Deeks et al discloses that venetoclax is an FDA approved drug for the treatment of breast cancers and that it can be used in combination with antibodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anti-PD-1 antibody of the patent with venetoclax with the expected benefit of treating breast cancer.  Since Tao et al discloses compound IV for the treatment of breast cancer and since it is the precursor of venetoclax, it also would have been obvious to use compound (IV) instead of venetoclax and expect to treat cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643